Fullerton, J.
This is an action for personal injuries. The appellant owns and operates a lumber mill, and the respondent was one of its employees. In the lumber mill of the *242appellant, leading from! the main saw to the back part of the mill, was a scries of rollers, known as live rollers, their purpose being to assist the oifbearcrs in carrying the timber products which passed through the main saw to other parts of the mill. The rollers were set into a table, the top of which was about twenty-three inches from the floor, and were about four feet apart. They were kept alive by being geared to a line shaft fastened to the side of the table on which the rollers were placed and running parallel therewith. The means of connection were two bevelled gear wheels about seven inches in diameter which meshed together, the one being attached to the line shaft and the other to the roller. The rollers could be started and stopped, made to run forward or backwards by means of a lever which "was within the reach of, and operated by, the person who acted as olfbearer. The prevailing motion of the rollers was away from the saw, and when running in that direction the gear wheels meshed from the under side. From the floor to the point where the wheels meshed was between eight and nine inches. The only covering provided for the gearing was an iron hood which covered the top and a distance of halfway down the side, leaving the bottom wholly unprotected.
At the time of his injury the respondent was acting as offbearer immediately behind the main saw. It was his duty to keep the timber products passing through the saw straight upon the rollers so that they would be conveyed to their destination in other parts of the mill. To enable him better to perform his work he was furnished with a picaroon, an instrument in the form of a single pointed pick, having the point sharpened so as to be easily stuck into the wood. The accident happened on the morning of May 20, 1905, shortly after the mill started. A large slab was cut from a log and fell upon the rollers. The appellant stuck the picaroon into it, and was following it down the rollers when the leg of his trousers caught in a pair of the gear wheels mentioned, drawing his leg between the cogs, and causing the injury for *243which he sues. At the trial the jury returned a verdict in his favor, and this appeal is from the judgment entered thereon.
It is fh’st contended that the evidence was insufficient to justify the verdict. The contention is founded on the claim that the evidence shows that the guard supplied by the appellant for this geai’ing ivas one in common use in lumber mills of like character; that it had been long in use in this particular mill and had, theretofore, proven sufficient; that the accident was an unusual one, not to be anticipated by ordinary careful and prudent millowners and operators; and that the appellant had made a careful and judicious effort to comply with the factory act, which requires gearing of the character causing the respondent’s injury to be guarded. And from this it is argued that the respondent must be held to have assumed the risk of injury from the gearing, as he knew, or by the exercise of ordinary prudence should have known, of its condition. But we think the appellant had overstated the effect of its evidence. While there was evidence to the effect that guards of- the character here employed were in common use, some of the appellant’s own witnesses intimated, if they did not so directly testify, that this form of guard was not used originally for the purpose of protecting the employees against accident, but rather to guard against the accumulation of refuse on top of the gearing which, without some such protection, would catch in the cogs and stop the operation of the rollers on their being reversed. Others again testified openly, what must manifestly be the case, that the guard, since it covered only the upper portion of the gearing, was no protection against a contact with the lower part. Whether, therefore, the gearing was properly guarded was, from the appellant’s standpoint, at best a debatable question, and being such was for the jury.
The appellant requested a number of instructions, the fourth and fifth of which were as follows:
“You are further instructed that if you find from the evidence in this case, by a fair preponderance, that the de*244fendant, Larson Lumber Co., had in good faith attempted to provide a proper safeguard and protection for the cogs and gear with which, and in connection with which, the plaintiff under his employment was required to work, that the condition of such cogs and gear was equally open and apparent to plaintiff and the defendant and that the plaintiff under these circumstances continued in his employment and was injured by coming in contact with said gear, the plaintiff under the law, assumed the risk of such injury, and cannot recover and your verdict should be for the defendant.
“You are further instructed that if you find from the evidence by a fair preponderance thereof, that the defendant had made an intelligent, careful, judicious and honest effort to provide a proper guard and if you further find the plaintiff had ample opportunity for seeing, knowing, and learning whether the guard so furnished was proper and with such opportunities continued to work, in that event he must be held to have assumed the risk of his employment including the sufficiency of such guard, and if you so find it will be 3rour duty to return a verdict for the defendant.”
The court declined to give the requested instructions, but gave the following:
“You are further instructed that the statute referred to docs not provide for, as already stated to you, or define any particular kind or character of guard to be provided and maintained by an employer, but requires him to provide a proper guard, and, even though it should be shown that it was possible to have provided a guard which would have prevented the injury complained of, such fact is not in itself proof of failure to comply with the law in furnishing a proper guard, and the question for you to determine is whether or not the defendant in this case, under all of the evidence, had provided and was maintaining at the time of the alleged accident, a guard sufficient to protect the plaintiff against such dangers as reasonably intelligent and experienced millmen or operators would have anticipated.”
The instruction given was as favorable to the appellant as the law of the case warranted. While the language used by this court in Johnson v. Northern Lumber Co., 42 Wash. 230, 84 Pac. 627, might seemingly justify the requested instruc*245tion, it was not intended in that case to announce the rule that the degree ■ of care required of millowners and operators in providing guards for machinery under the factory act was less than ordinai-y care. The millowner in this, as in the performance of his other duties towards his employees, must exercise that degree of care which reasonably prudent and cautious persons exercise under similar circumstances and conditions. The court’s instruction embodied this idea and was therefore sufficient. The other requested instructions were sufficiently covered by the instructions given.
The judgment is affirmed.
Hadjley, C. J., Mount, and Dunbar, JJ., concur.